Citation Nr: 1139677	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-15 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	David Glasser, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from October 1973 to October 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his sister testified before the undersigned at an April 2011 hearing conducted at the RO.  A transcript of the hearing is of record.


FINDING OF FACT

The competent evidence of record demonstrates the Veteran suffers from PTSD due to the circumstances of his active service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran contends he suffers from PTSD as a result of his active service, specifically the circumstances surrounding his experience as a medical corpsman.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  In this case, the Veteran contends that multiple noncombat-related stressors caused his PTSD, specifically realted to his service as a medical corpsman.  As the Veteran's claimed stressors do not involve being engaged in combat with the enemy, his lay testimony alone is not enough to establish the occurrence of the alleged stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  To that end, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's statements as to the occurrence of the claimed stressor(s).  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Initially, as discussed above, service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  In the instant case, the record contains a difference of opinion regarding whether the Veteran has a current diagnosis of PTSD that conforms to the DSM-IV criteria, as required by regulation.  See 38 U.S.C.A. § 3.304(f).

In this regard, the Board observes that the reports of both a December 2007 and August 2010 VA examinations indicate that, despite subjective complaints, there was not sufficient evidence to support a diagnosis of PTSD.  However, the Board notes that neither VA examination report contains a complete rationale as to why the Veteran does, or does not, meet the criteria for PTSD.

However, the Board observes the Veteran submitted a statement from Dr. A.L., his treating VA psychologist.  In her statement, Dr. A.L. specifically finds the Veteran suffers from PTSD, noting that the Veteran's experiences in service "have resulted in consistent struggles with nightmares and flashbacks that severely prevent him from adequately maintaining salient interpersonal relationships and occupational endeavors." 

In deciding whether the Veteran has a current diagnosis of PTSD, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

In considering the evidence in its entirety, and resolving all doubt in favor of the Veteran, the Board accepts the diagnosis of PTSD reported by Dr. A.L.  In this regard, the Board notes that a "PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Further, "mental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."  Id.  Finally, the Board again observes neither the December 2007 nor the August 2010 VA examination report contains a basis for the determination that the Veteran does not meet the criteria for a diagnosis of PTSD.  As such, the Board finds the evidence is at least in equipoise regarding a current diagnosis of PTSD; therefore, the Board has determined that a current diagnosis of PTSD is present in the instant case.  

Furthermore, the Board observes Dr. A.L. directly relates the Veteran's current PTSD to his experiences as a medical corpsman in active service.  In this regard, Dr. A.L. notes the Veteran "was often the first responder to incidences that were quite traumatizing...."  Dr. A.L. further noted that the Veteran's PTSD is caused by his demanding responsibilities as a corpsman in the U.S. Navy.  The remaining question, therefore, is whether there is credible evidence the claimed in-service stressor occurred.

An initial review of the Veteran's claims folder offers no overt evidence supporting the Veteran's asserted in-service stressors.  In this regard, the Board notes that the Veteran's service treatment and personnel records contain no record the Veteran reported the claimed incidents to his superiors at the time, nor is there any official record of the incidents occurring.

However, the Board observes that the Veteran's Military Occupational Specialty (MOS) was a hospital corpsman.  See, e.g., DD Form 214.  Furthermore, in an October 2006 letter to the Veteran, the RO conceded that the stressor incidents identified by the Veteran "are considered part of [his] normal military activities as a hospital corpsman."  Finally, the Board notes that both Dr. A.L. and the August 2010 VA examiner accepted the Veteran's statements concerning his non-combat experiences as a hospital corpsman, and Dr. A.L. opines in her statement that these in-service experiences are the cause of the Veteran's current PTSD.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court found that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Further, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.

Therefore, as discussed above, the Board accepts the letter from Dr. A.L. as providing a valid diagnosis of PTSD, as well as linking the Veteran's current PTSD to the in-service stressors as reported by the Veteran.  Furthermore, the Board finds that the Veteran's lay testimony regarding his in-service stressors are supported by the evidence of record.  Therefore, resolving all doubt in favor of the Veteran, the Board finds service connection for PTSD is warranted, and the Veteran's claim is granted.  See 38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


